Citation Nr: 0716543	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-07 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizoid 
personality disorder with depression.

2.  Entitlement to service connection for schizoid 
personality disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1985 until 
May 1989.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004  rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  

The Board acknowledges that the veteran has been pursuing a 
claim for service connection for PTSD based on personal 
assault but notes that an appeal was not perfected and the 
issue will not be discussed in this decision.  

The issue of entitlement to service connection for schizoid 
personality disorder with depression  is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed November 1997 rating decision denied 
reopening the claim for service connection for schizoid 
personality disorder with depression.

2.  The evidence pertaining to schizoid personality disorder 
with depression that was submitted subsequent to the November 
1997 rating decision was not previously submitted, relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1. The RO's November 1997 decision that denied reopening the 
claim for service connection for schizoid personality 
disorder with depression is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for 
schizoid personality disorder with depression. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied reopening the veteran's claim for service 
connection for schizoid personality disorder with depression 
in November 1997.  This decision was not appealed and thus it 
became final.  In January 2004 the RO again denied the 
veteran's claim to reopen his claim for service connection, 
and the veteran perfected an appeal on this decision.  The RO 
again denied reopening the claim in a December 2004 rating 
decision.

For claims received on or after August 29, 2001, a claim 
shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  Evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence which relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been received, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim based on all of the evidence of record.

Since the last prior final denial, a number of documents have 
been submitted in support of the claim.  These largely 
include VAMC treatment notes and a lay statement from the 
veteran's sister.  This constitutes "new" evidence because 
it was not previously submitted and is not cumulative or 
redundant of prior evidence.   

The evidence is also "material" because it contains 
information not previously established that raises a 
reasonable possibility of substantiating the claims.  While 
it is noted that a personality disorder is not a disability 
within the meaning of applicable legislation providing for 
compensation benefits, 38 C.F.R. § 3.303(c), the veteran's 
condition is also manifested by depression, which may be 
considered for service connection.  Two VAMC treatment notes 
in particular raise a reasonable possibility of 
substantiating the veteran's claim because they indicate the 
veteran's current psychiatric symptoms are related to the 
experiences he had in the military.  An April 2005 note 
states, "[d]iscussed issues related to the sexual trauma 
that Mr. [redacted] experienced in the military, as well. He 
recognized that many of the emotions he experiences when 
others harass him (e.g., lack of control, feeling miserable, 
alienated) are similar to those he felt when he was sexually 
harassed in the military."  A March 2005 note states, 
"discussed some events that occurred during the military 
that continue to impact his feelings, thoughts, and 
behaviors."

The Board finds these treatment notes to be suggestive of a 
nexus between the veteran's current condition and service and 
provides a sufficient basis upon which to reopen the claim.  
In this case, consideration may be given both as to direct 
service connection and presumptive service connection as 
psychoses are defined as a chronic disease under the 
regulations for presumptive service connection.  38 C.F.R. 
§§ 3.307, 3.309 (2006).  In order to substantiate a claim 
under either of these theories, additional development is 
necessary as described below.

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, a November 2003 letter from the RO sets forth the 
standard for new and material evidence, but it does not 
explicitly state the basis for the prior final denial.  As 
such it does not fully meet the requirements of Kent.  
However, because the instant decision reopens the veterans' 
claim any deficiency with respect to notice regarding new and 
material evidence is moot.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for schizoid 
personality disorder with depression is reopened.


REMAND

A review of the file reveals a need for further development.  
A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

The veteran has a current psychiatric diagnosis, most 
recently documented as depressive disorder and borderline 
personality disorder in an April 2006 VAMC treatment note.  
The veteran also has psychiatric symptoms in his service 
medical records.  His entrance examination was normal.  He 
was later diagnosed with a personality disorder, although, as 
discussed above, this is not eligible for service connection.  
However, psychiatric problems were clearly present in service 
and one personnel record documents such symptoms as the 
veteran appearing "unstable," "having difficulty dealing 
with stress," and on one occasion, the veteran "stormed 
into the operations van, threw his M16 Rifle on the floor and 
stated 'you had better take this weapon before I hurt 
somebody.' He was crying and very upset."  The veteran has 
not been afforded a proper VA examination providing any 
discussion on the possible link between service and his 
current condition.  One VA examination was conducted in April 
1998 but the examiner did not provide a nexus opinion at all.  
There are no other nexus opinions, positive or negative, in 
the file.  Given the evidence, the veteran is entitled to a 
VA examination to ascertain the existence of any nexus.

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim. 38 C.F.R. 
§§ 3.158, 3.655 (2006).

The veteran is entitled to VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b).  The November 2003 VCAA 
letter, while lacking in proper Kent notice which constitutes 
harmless error as described above, failed to identify what 
medical and lay evidence is necessary in order to 
substantiate the claim, namely, the elements of service 
connection.   In addition, the November 2003 notice does not 
specifically ask the veteran to submit any evidence in his 
possession that pertains to the claim.  Proper notice must be 
provided.  Also, during the pendency of this appeal the Court 
issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
requires that notice be provided concerning the evaluation or 
the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard as well.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, an explanation as to what 
information or evidence is needed to 
substantiate his claim, and a request 
that the veteran submit any pertinent 
evidence in his possession.  Also provide 
the veteran with proper notice of the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should again be 
afforded VA psychiatric examination.  
The examiner must be provided the 
veteran's claims folder for review in 
connection with the requested 
examination and must review all post-
service medical records and statements 
pertaining to the veteran's treatment 
for psychiatric pathology, and the 
veteran's statements as to the onset of 
his psychiatric symptoms.  The examiner 
should assign a diagnosis for each 
psychiatric disorder present.  The 
examiner should express an opinion as 
to whether it is at least as likely as 
not (a 50 percent likelihood, or 
greater) or it is less than likely (a 
likelihood below 50 percent) that the 
veteran acquired a currently-manifested 
psychiatric disorder in service or as a 
result of service.
 
The examiner should discuss the facts 
and rationale which formed the basis 
for the opinion.  It would be helpful 
if the examiner, in expressing his or 
her opinion, would use the language 
"likely," "unlikely" or "at least as 
likely as not."  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 


that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


